Title: To Benjamin Franklin from [Jean-Antoine?] Salva, 1 April 1783
From: Salva, Jean-Antoine
To: Franklin, Benjamin



Monsieur,[April 1, 1783]
Le Danger éminent où se sont trouvés les Navires de votre Nation partis en mars dernier de Marseille qui ne doivent leur Salut qu’au Dieu des mers, semble devoir m’enhardir à vous le faire observer.
Des Ennemis cachés (que Je connois) ayant fait donner avis à cette Regence de ce Depart, il partit de suite 9. Corsaires pour les aller attendre sur le Cap de Palos, il est a presumer que les Americains ont passé le Detroit.
Alger est fecond en detours, et la Politique de certaines Puissances de l’Europe ne se restraint pas à payer Tribut pour Jouir de la paix, elles se servent de ces Harpies humaines pour être l’Epouvantail des Nations belligerentes, desquelles ils enchainent le Commerce au char de la piraterie Algerienne. On en a vu l’exemple, lorsque Sa Maj. Imperiale voulant affranchir son Pavillon, se servit du Firman de la sublime Porte, qu’on fit attaquer 5. prises conduites en ce Port en 1781. dont 4 en lest furent rendues en fevr. 1782. sur la Reclamation d’un Capigi Bachi de la porte, et de M. Timoni Agent imperial qui fut expulsé, et duquel Je suis le Correspondant ayant été son Secretaire à cette occasion, et ayant revélé à S.A. Mgr. le Prince Kaunitz Rietberg Ministre en Cour de Vienne, des horreurs et des Attentats qui fussent restés dans l’Impunité, s’il n’eut été ma plume.
L’Humanité seule m’engage, Monsr., à vous donner cet avis, Je vous prie de vouloir le garder sous le Secret, Votre Prudence operera à cette occasion ce qui sera nécessaire.
J’ai l’honneur de vous offrir tous les Renseignements sur cette Échelle, Je me flatte d’y reussir. Je crois d’en partir en May ou Juin prochain pr. Marseille et quiter ces Barbares Cores. [Corsaires].
J’ai l’honneur d’être avec un profond Respect, Monsr., Votre &c.
(signé) Salva.

Adresse à Mrs. Pre. Siau & Co. Negts. à Marseille. Pre. [Première] Enveloppe sans écrire à ces messieurs. La Seconde à Salva à Alger.




Forces maritimes d’Alger. au pr. Avril 1783.


1.
  Caravelle Servant d’Amiral de
42.
  Canons, hors de service.


  1.
   Barque
26.


  1.
   ditto
32 


  1.
   ditto
30 


  1.
   ditto
22.


  1.
   ditto
24.


  1.
   Chebeck
34.


  1.
   ditto
24.


  1.
   ditto
18.


  1.
   ditto
18.


  3.
   demi-Galeres
4.


  3.
   Galiotes
4 


  2.
   ditto
2.


  18.
   Corsaires



Copie d’une Lettre de M. Salva à M. Franklin, datée d’Alger le 1er. Avril 1783.—

 
Notation by William Temple Franklin: Letter from Algier
